Title: To George Washington from Major General Horatio Gates, 21 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] 21st October 1778.
          
          Last night I was favoured with the receipt of Your Excellency’s Letter of Yesterday’s date. General Paterson’s Brigade are just Marched for Newtown, on their way to Hartford, and will proceed according to the following Route, exactly as poor’s, & the late Learned’s were Ordered, vizt:
          
          
            
               
              Miles
            
            
              “Wednesday 21st from Danbury to Newtown
              9
            
            
              Thursday 22nd from Newtown to Woodbury
              10
            
            
              Fryday 23rd from Woodbury, by Waterbury, to Lewis’s
              12
            
            
              Saturday 24th from Lewis’s to Farmington
              12
            
            
              Sunday 25th Halt
               
            
            
              Monday 26th from Farmington to Hartford
              10
            
            
               
              Miles 53[”]
            
          
          
          The precautions Your Excellency is taking, are undoubtedly most proper; the number of small Craft which You mention the Enemy have with their Fleet, indicate that they are bound either to Boston or the West Indies; it is very possible their Fleet may divide as soon as they are out of Sight of Land, part go to Europe, part to the West Indies, & the rest to Halifax; a Week will determine the Matter. I propose to lay at Lewis’s to Morrow Night, and be at Hartford, ready to receive Your Commands, on Fryday. I am Sir Your Excellency’s Obedient Servant
          
            Horatio Gates
          
        